                                                                                          FILED
                                                                                 2019 Jun-20 PM 02:14
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

MARK SHAUN CLOUGH,                            )
                                              )
      Claimant,                               )
                                              )
vs.                                           )   Case No. 4:18-cv-1053-CLS
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner, Social Security                 )
Administration,                               )
                                              )
      Defendant.                              )

                              MEMORANDUM OPINION

      This court entered a memorandum opinion and final judgment on May 17,

2019, affirming the Commissioner’s decision to deny claimant’s disability benefits.

The court also denied claimant’s motion to correct the administrative record to

include the full September 17, 2017 consultative psychological evaluation conducted

by Dr. David Wilson.1 The court found that the administrative record included all the

information submitted to the Appeals Council, because the Appeals Council received

only the first page of Dr. Wilson’s report, not the entire report. Moreover, because

the Appeals Council never received Dr. Wilson’s entire assessment, the court also

rejected claimant’s argument that the Appeals Council failed to appropriately

consider the assessment. Finally, the court did not consider whether remand was


      1
          Doc. no. 23 (Memorandum Opinion); doc. no. 24 (Final Judgment).
warranted for consideration of Dr. Wilson’s entire report under sentence six of 42

U.S.C. § 405(g), because claimant never asserted any such argument. The court’s

decision was based, in part, on claimant’s failure to comply with a court order to

respond to the Commissioner’s arguments that the Appeals Council only received one

page of Dr. Wilson’s report, and that remand was not warranted under sentence six.2

       The case now is before the court on claimant’s motion to alter or amend the

judgment pursuant to Rule 59(e).3 That pleading asserts that the Appeals Council

erroneously failed to consider Dr. Wilson’s entire report, but it does not offer any

response to the Commissioner’s argument that the Appeals Council only received one

page of the report. Claimant also filed, without leave of court, a “Reply to Order/

Memorandum in Support of Motion to Correct the Record,” which presumably was

intended to serve as claimant’s belated response to this court’s previous order.4 In

that pleading, claimant asserts that his attorney submitted Dr. Wilson’s entire

evaluation to the Appeals Council, and that, because claimant’s attorney had

summarized the evaluation in a previous letter to the Appeals Council, the Appeals

Council should have informed plaintiff that it did not receive the entire evaluation.

Because the Appeals Council failed to do so at the time it received the evaluation,

       2
         See doc. no. 23, at 2-5; see also doc. no. 22 (April 19, 2019 Order requiring claimant to file
a reply brief by May 3, 2019).
       3
           Doc. no. 26.
       4
           Doc. no. 25.

                                                  2
claimant asserts that equitable estoppel should preclude the Commissioner from

arguing that she only received the first page of the evaluation.

                             I. STANDARD OF REVIEW

       The text of Rule 59(e) does not set forth specific grounds for relief.5

Accordingly, the decision of whether the prior judgment should be altered or

amended is committed, at least in the first instance, to the sound discretion of the

district court. See, e.g., American Home Assurance Co. v. Glenn Estess & Associates,

Inc., 763 F.2d 1237, 1238-39 (11th Cir. 1985). The only acceptable grounds for

granting a Rule 59(e) motion are newly-discovered evidence or manifest errors of law

or fact. United States v. Marion, 562 F.3d 1330, 1335 (11th Cir. 2009) (citing Arthur

v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (per curiam)). Rule 59(e) motions may

“‘not be used to relitigate old matters or to present arguments or evidence that could

have been raised prior to judgment.’” Wilchombe v. TeeVee Toons, Inc., 555 F.3d

949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc. v. Village of Wellington, Fla.,

408 F.3d 757, 763 (11th Cir. 2005)).

                                    II. DISCUSSION

       Claimant already argued, in briefing that was submitted before this court

entered final judgment, that the Appeals Council erroneously failed to consider Dr.

       5
       Federal Rule of Civil Procedure 59(e) states simply that “A motion to alter or amend a
judgment must be filed no later than 28 days after the entry of the judgment.”

                                             3
Wilson’s report.6 Additionally, claimant’s arguments about whether the Appeals

Council had a duty to inform him about only receiving one page of the report could

have been raised prior to entry of this court’s judgment. The only reason they were

not raised in a timely manner is because claimant’s attorney failed to respond to a

court order. Thus, none of claimant’s arguments are appropriate for consideration

under Rule 59(e).

      Claimant also has not presented any newly-discovered evidence or asserted that

this court made a manifest error of law. Dr. Wilson’s report is not new because

claimant was aware of it before this court entered judgment. Moreover, claimant has

offered no evidence that the Appeals Council actually received the entire evaluation.

He states that his attorney “submitted” the evaluation, and that the Appeals Council

did not deny receiving either the evaluation or his attorney’s letter summarizing the

evaluation.7 But claimant has cited no authority to indicate that the Appeals Council

had any obligation to independently verify that it received and incorporated into the

administrative record all of the paperwork claimant intended for it to receive.

      Claimant also has not offered any explanation, much less any evidence, to

support a claim of equitable estoppel, which, in the Eleventh, Circuit, requires proof

of the following elements:

      6
          See doc. no. 8 (Memorandum in Support of Disability), at 21-30.
      7
          Doc. no. 25, at 1.

                                                4
       “(1) the party to be estopped misrepresented material facts; (2) the party
       to be estopped was aware of the true facts; (3) the party to be estopped
       intended that the misrepresentation be acted on or had reason to believe
       the party asserting the estoppel would rely on it; (4) the party asserting
       the estoppel did not know, nor should it have known, the true facts; and
       (5) the party asserting the estoppel reasonably and detrimentally relied
       on the misrepresentation.”

Dawkins v. Fulton County Gov’t, 733 F.3d 1084, 1089 (11th Cir. 2013) (quoting

Busby v. JRHBW Realty, Inc., 513 F.3d 1314, 1326 (11th Cir. 2008)). There is no

evidence — only the argument of claimant’s attorney — that the Commissioner

misrepresented its receipt of Dr. Wilson’s report or failed to comply with any duty to

disclose that it had not received the entire report, much less that she did so with the

intent to induce claimant’s detrimental reliance. There also is no reason to believe

that claimant was incapable of determining whether the Commissioner received the

entire report.

       Finally, because it is undisputed that Dr. Wilson’s entire report was not before

the Appeals Council,8 the first time the entire report made its way into either the

administrative or court record was when claimant attached a copy of it to his motion

to correct the administrative record.9 Therefore, the report can only be considered for

the purpose of determining whether remand is warranted under sentence six of 42

U.S.C. § 405(g). See Ingram v. Commissioner of Social Security Administration, 496
       8
         Claimant argues that the entire report should have been before the Appeals Council, but he
has not argued that it actually was before the Appeals Council.
       9
           See doc. no. 14-1.

                                                5
F.3d 1253, 1267 (11th Cir. 2007) (“Sentence six of section 405(g) provides the sole

means for a district court to remand to the Commissioner to consider new evidence

presented for the first time in the district court.”).10 Claimant did not address sentence

six in any of the pleadings he filed after this court entered judgment against him,11 so

there is no reason for the court to determine whether the requirements for a sentence

six remand have been satisfied.

                                      III. CONCLUSION

       For all of the reasons discussed above, claimant’s motion to alter or amend this

court’s May 17, 2019 judgment is due to be denied. An appropriate order will be

entered contemporaneously herewith.

       DONE this 20th day of June, 2019.


                                                      ______________________________
                                                      United States District Judge



       10
            To obtain a sentence six remand,

       “the claimant must establish that: (1) there is new, noncumulative evidence; (2) the
       evidence is ‘material,’ that is, relevant and probative so that there is a reasonable
       possibility that it would change the administrative result, and (3) there is good cause
       for the failure to submit the evidence at the administrative level.”

Hunter v. Social Security Administration, Commissioner, 808 F.3d 818, 821 (11th Cir. 2015)
(quoting Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986)).
       11
          See doc. no. 25 (Reply to Order Memorandum in Support of Motion to Correct the
Record); doc. no. 26 (Motion to Alter or Amend the Judgment Pursuant to Rule 59); doc. no. 29
(Reply in Support of Motion to Alter or Amend the Judgment Pursuant to Rule 59).

                                                 6
